CURETON, C. J.
This ease was before us last term on an application for leave to file a petition for mandamus. We permitted the petition to be filed, and now refer to our opinion then rendered for a statement of the case. 268 S. W. 715.
The principal case, W. D. Yett, Mayor, et al. v. Charles B. Cook et al. (No. 4432) 281 S. W. 837, is now before this court, and we have disposed of it by an opinion this day delivered, but not yet officially reported. There no longer exists any reason for considering the above-named application for mandamus, as the rights of the relators in that ease have been respected and protected thus far in the litigation, and may be protected by us, if necessary, in the main case this day dismissed.
This ease, the mandamus suit, is therefore moot, and is dismissed. The costs', however, will be taxed against the respondent Charles B. Cook.